Citation Nr: 1139483	
Decision Date: 10/25/11    Archive Date: 11/07/11	

DOCKET NO.  09-30 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia
 
 
THE ISSUES
 
1.  Entitlement to service connection for Type II diabetes mellitus, claimed as the residual of exposure to Agent Orange.

2.  Entitlement to service connection for a chronic respiratory/pulmonary disorder, to include "breathing problems," claimed as the result of asbestos exposure in service.
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 

ATTORNEY FOR THE BOARD
 
Stephen F. Sylvester, Counsel


INTRODUCTION
 
The Veteran served on active duty from July 1949 to September 1952 (a portion of which represented service in the Republic of Korea), and from May 1953 to March 1954.  He also performed service with the National Guard and retired from the service in January 1990.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of October and November 2008 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.
 
Good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2011).  
 
 
FINDINGS OF FACT
 
1.  Diabetes mellitus is not shown to have been present in service, or to a compensably disabling degree within a year of separation from active service, nor is it the result of any incident or incidents of the Veteran's active duty service, including exposure to Agent Orange.
 
2.  A chronic respiratory/pulmonary disorder is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, including reported inservice exposure to asbestos.
 
 


CONCLUSIONS OF LAW
 
1.  Diabetes mellitus was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).
 
2.  A chronic respiratory/pulmonary disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A; 38 C.F.R. § 3.303.  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
In the case at hand, the requirements of 38 U.S.C.A. § 38 U.S.C.A. § 5103 and 5103A have been met.  There is currently no issue regarding whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in February 2008 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  Moreover, VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, afforded him a VA examination.  At present, there exists no evidence that additional records have yet to be requested, or that additional examinations are in order.  
 
Service Connection
 
In reaching the following determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as service treatment records, and both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
The Veteran in this case seeks service connection for diabetes mellitus, as well as for a chronic respiratory/pulmonary disorder, characterized as "breathing problems."  In pertinent part, it is contended that the Veteran's Type II diabetes mellitus is the result of his exposure to Agent Orange while serving along the Demilitarized Zone in the Republic of Korea.  The Veteran further contends that his current "breathing problems" are the result of long-term exposure to asbestos while working as an auto mechanic in service.  
 
Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Establishing service connection generally requires medical, or in certain circumstances, lay evidence of (1) a current disability; (2) an inservice occurrence or aggravation of a disease or injury; and (3) a nexus between the claimed inservice disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  
 
Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
 
A Veteran who, during active military, naval or air service, served between April 1, 1968 and August 31, 1971 in any unit that, as determined by the Department of Defense, operated in or near the Korean Demilitarized Zone in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. §§ 501(a), 1116(a)(3), 1821 (West 2002); 38 C.F.R. § 3.307 (2011).
 
Finally, as regards the Veteran's claim for service connection for a respiratory/pulmonary disorder related to asbestos exposure, VA has established certain procedures on asbestos-related diseases which provide guidelines for use in the consideration of compensation claims based on exposure to asbestos.  See Adjudication Procedure Manual, M-21-1, MR, Part IV, Subpart ii, Chapter 2, Section C, Para. No. 9 (Dec. 13, 2005); see also McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  
 
The aforementioned manual provisions note that the inhalation of asbestos fibers can produce fibrosis and tumors, with interstitial pulmonary fibrosis, i.e., asbestosis, being the most common disease. A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs include dyspnea, end-respiratory rales over the lower lobe, compensatory emphysema; clubbing of the fingers at late stages; and pulmonary function impairment and cor pulmonale that can be demonstrated by instrumental methods.  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesothelioma of the pleura and peritoneum, lung cancer, and cancer of the gastrointestinal tract.
 
When considering VA compensation claims, rating boards have the responsibility to ascertain whether or not military records demonstrate evidence of asbestos exposure in service, and to ensure that development is accomplished to ascertain whether or not there is preservice or postservice occupational or other asbestos exposure.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases.  As always, the reasonable doubt doctrine is for consideration in such claims.  In McGinty, the United States Court of Appeals for Veterans Claims (Court) also indicated that, while the Veteran, as a lay person, is not competent to testify as to the cause of his disease, he is competent to testify as to the fact of his asbestos exposure.  McGinty, 4 Vet. App. at 432. 
 
In the present case, service personnel records demonstrate that, for a portion of the Veteran's active military service, he served as an auto mechanic and/or wheeled vehicle repairman, an occupation in which he may very well have been exposed to asbestos.  Nonetheless, service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of a chronic respiratory/pulmonary disorder (including asbestosis), or for that matter, diabetes mellitus.  While the Veteran received treatment for what was described as a "common cold" and bronchitis in December 1950, that episode was described as acute in nature.  Moreover, at the time of service separation examinations in September 1952 and February 1954, there was no evidence of either a chronic respiratory/pulmonary disorder, or diabetes mellitus.  Significantly, service treatment records dating from the Veteran's service with the Army National Guard, including a service medical examination of October 1989, are entirely negative for evidence of either diabetes mellitus or a chronic respiratory/pulmonary disorder (including asbestosis).
 
The earliest clinical indication of the presence of diabetes mellitus or a chronic respiratory/pulmonary disorder is revealed by private medical records dated in January 2004, almost 50 years following the Veteran's final discharge from service, at which time there was noted a history of smoking, in conjunction with diagnoses of chronic obstructive pulmonary disease and Type II diabetes mellitus.
 
The Board acknowledges that, during the course of VA outpatient treatment in November 2008, the Veteran received a diagnosis of "asbestosis," as well as chronic obstructive pulmonary disease.  However, those diagnoses appear to have been based in large part upon a "computerized problem list" contained in the appellant's outpatient records.  Moreover, no rationale whatsoever was provided for the diagnosis of "asbestosis."  Significantly, while at the time of a VA respiratory/pulmonary examination in February 2011 (which examination involved a full review of the Veteran's service treatment records, claims folder, and VA medical records), the appellant gave a history of exposure to asbestos as a heavy equipment operator in service, he additionally reported that he had in the past smoked two packs of cigarettes per day for 45 years.  According to the examiner, radiographic studies conducted in November 2008 showed no evidence of any pleural scarring or calcification.  Nor was there any evidence of parenchymal scarring.  Moreover, current radiographic studies showed no evidence of pleural calcification, thickening, or scarring.  The pertinent diagnosis noted was chronic obstructive pulmonary disease.  

In the opinion of the February 2011 examiner, the Veteran exhibited no evidence of asbestosis on examination.  While the appellant did have a history of exposure to asbestos, he had not been diagnosed with asbestosis, the hallmark of which was a radiographic study revealing pleural plaques, calcification, or evidence of parenchymal scarring.  According to the examiner, the Veteran's chest X-ray was normal, with no evidence of pleural plaques or calcification.  Instead, the examiner found that the Veteran was suffering from chronic obstructive pulmonary disease, which was "more likely" the result of his prolonged period of smoking.  As noted by the February 2011 examiner, chronic obstructive pulmonary disease was an obstructive pulmonary disease, whereas asbestosis was an interstitial lung disease.  Moreover, there was no relationship between chronic obstructive pulmonary disease and asbestosis, inasmuch as each condition had a different pathophysiology.  
 
As is clear from the above, the Veteran does not currently suffer from asbestosis.  Moreover, his chronic obstructive pulmonary disease has been determined to be the result primarily of his longstanding smoking, and not the result of any incident or incidents of service.  The provisions of 38 U.S.C.A. § 1103 (West 2002) prohibit service connecting a disability as a result of disease or injury attributable to the use of tobacco products during a veteran's active service.  By its terms, 38 U.S.C.A. § 1103 is applicable to claims filed after June 9, 1998. 

To the extent the Veteran suffers from diabetes mellitus, that disability clearly did not have its origin during his periods of active military service.  Nor was it present to a compensably disabling degree within the first year following the Veteran's discharge from active military service.  While it is true that Type II diabetes mellitus may be presumed to have been incurred in service where there is evidence of herbicide exposure during the service in question, the Veteran is not entitled to that presumption, inasmuch as his service in Korea does not fall within the time parameters specified by regulation.  
 
In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed the origin of his current respiratory/pulmonary disorder to asbestos exposure in service, and his diabetes mellitus to exposure to Agent Orange in the Republic of Korea.  However, and as noted above, both of those disabilities were first clinically documented many years following the Veteran's discharge from service.  In that regard, the passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  More importantly, for service connection to be established by continuity of symptomatology, there must be medical evidence which relates a current condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997).  In this case, there is no such medical evidence suggesting a link to the Veteran's military service.  
 
The Board acknowledges the Veteran's statements regarding the origin of the disabilities at issue.  However, the Board rejects those assertions to the extent that the Veteran seeks to etiologically relate his Type II diabetes mellitus and chronic respiratory/pulmonary disorder (chronic obstructive pulmonary disease) to his period or periods of active military service.  The Veteran's statements and history, it should be noted, when weighed against the other objective evidence of record, are neither credible nor of particular probative value.  Moreover, while the absence of medical reports alone cannot be used to rebut continuity of symptomatology, the Veteran's prolonged postservice period without complaint, as well as the unrefuted February 2011 medical opinion, all factor against the Veteran's assertions.  Moreover, the Veteran, as a layperson, is not competent to create the requisite causal nexus for the disabilities at issue.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Based on the aforementioned, the Board is unable to reasonably associate the Veteran's diabetes mellitus or chronic respiratory/pulmonary disorder (including chronic obstructive pulmonary disease) with any incident or incidents of his period of active military service, including, due to inservice exposure to asbestos.  Accordingly, the preponderance of the evidence is against the Veteran's claims, and service connection for the disabilities in question must be denied.  
 
 
ORDER
 
Entitlement to service connection for Type II diabetes mellitus, claimed as the residual of exposure to Agent Orange, is denied.
 
Entitlement to service connection for a chronic respiratory/pulmonary disorder, to include "breathing problems," claimed as the result of asbestos exposure in service, is denied.  
 

	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


